Citation Nr: 1024985	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  02-17 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to May 1984 
and from November 1985 to November 1991.  He also had subsequent 
service in the Army National Guard of Kentucky from May 1992 to 
May 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Jurisdiction over the case was subsequently 
transferred to the RO in St. Petersburg, Florida.

In October 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
proceeding is of record.

When this case was before the Board in March 2007, it was decided 
in part and remanded in part.  The case has since been returned 
to the Board for further appellate action.


FINDING OF FACT

The Veteran's headache disorder originated during his active 
service.


CONCLUSION OF LAW

Headache disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has determined that the 
evidence currently of record is sufficient to establish the 
Veteran's entitlement to service connection for a headache 
disability.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that the Veteran's service treatment records are 
not of record and are presumed to have been lost.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
in cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In any 
event, as explained below, the Board has determined that the 
Veteran's statements regarding his in-service headaches are 
credible and has conducted its analysis of the claim accordingly.  

Analysis

The Veteran contends that service connection is warranted for a 
headache disorder as he began experiencing headaches after a very 
hard parachute jump landing in 1987. 

In accordance with the March 2007 Board remand, the Veteran was 
afforded a VA examination in April 2007.  The Veteran reported a 
history of the aforementioned 1987 jump landings.  The examiner 
diagnosed muscle contraction stroke tension headaches, 
posttraumatic.  The examiner opined that the headache disorder 
was of the muscular contraction type and was most likely caused 
by or a result of injury sustained in the parachute jump during 
the Veteran's military service.

In light of the Veteran's credible statements of an in-service 
injury and the VA examiner linking his current headache disorder 
to his active service, the Board finds that the preponderance of 
the evidence is in favor of the claim.  Accordingly, service 
connection for headache disorder is warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a headache disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


